Title: Richard Cranch to John Adams, 9 June 1780
From: Cranch, Richard
To: Adams, John



Dear Bror.
Boston June 9th. 1780

The Bearer Mr. John Leverett has just now inform’d me that he is bound to Holland and intends to wait upon you at Paris before he returns. I gladly embrace the Oportunity of writing a Line to you by him.
I am again chosen by the Town of Braintree to represent them in the Genl. Court which is the reason of my being here as the Court is now sitting in this Capital. We have been certified by a Committee of Congress and by Genl. Washington that a Fleet and a Number of Troops from our Illustrious Ally, may be hourly expected to co-operate with us in this Quarter of the Globe, requesting us to fill up our Battallions immediately. We have Order’d 4000 Men from this State to be immediately raised for that purpose, who are to be ready to march in twenty Days from this Time.
Rivington in his lying Gazett has announced the surrender of Charlestown on the twelfth of May; but as nothing has yet reach’d us to coroborate that Account from any other Quarter, we hope it is without Foundation, especially as we have pretty certain Advice that Charlestown was safe and in good Spirits on the tenth of May, being but 2 Days before.
The House has this Day pass’d a Bill for repealing the tender Acts, and for allowing a Depreciation agreeable to a Recommendation of Congress. I inform’d you in my last of the Revolution in the Currency that is to take place. I left Braintree on Sunday Morng. (the House being oblig’d to sit that Day to finish the affair of Raising the 4000 Men) when I left your dearest Connections Mrs. Adams and Children well; they knew nothing of the Conveyance, else they would doubtless have embraced it. Your poor Brother is in great Affliction—his Wife died about a fortnight ago. She was just bro’t to Bed of a fine Girl, but her previous very low state of Health render’d her too weak to survive above three or four Days. Your Mother, Father Smith, Uncle Quincy, Dr. Tufts, Coll. Thaxter and Families are well. I wrote you, about a month ago, by Coll. Tyler who sail’d from New London for France. A large Pacquett also is gone forward from Mrs. Adams &c. &c. about a fortnight ago by Mr. Guild (one of the Tutors of Harvard Colledge) who is about to make the Tour of Europe and expects to land first at Gothenburg in Sweden. I wrote to Mr. Thaxter a few Days ago by Genl. Warren’s Son bound to Holland. Please to give my kindest Regards to the young Messrs. Johnney and Charley and tell them that their young Correspondants at Braintree are very happy in receiving their Letters by the Marquis de Fayett. I thank Mr. Thaxter for his esteem’d Favour by the same conveyance, and beg the Favour of his Corespondence in future.
When you find a leisure Moment (if that should happen) you would make me very happy if you would employ it in letting me know how Matters are going on your side the Water.
The Gentleman by whome this will be deliver’d to you (fortune of War excepted) is a worthy Son of Harvard, who would think himself greatly honour’d in being made known to you. He is waiting for this, therefore hope you will excuse this hasty Scrawl from your ever affectionate Bror.,

Richard Cranch


Mrs. Cranch and Children were well when I left home.

 

June 10th. Evening.

The Post brings advice this evening that Charlestown was safe the 16th. Ulto. but that Ft. Moultrie was taken by 1500 Granadiers after being twice repulsed, on May 12th. Only 50 Men taken, the rest having withdrawn the preceding Night. Those 50 had the honors of War.
